Filed 10/28/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 187







Byron Ruddell, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140073







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Mark Taylor Blumer, P.O. Box 7340, Fargo, ND 58106, for petitioner and appellant; submitted on brief.



Julie Ann Lawyer, Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, ND 58501, for respondent and appellee; submitted on brief.

Ruddell v. State

No. 20140073



Per Curiam.

[¶1]	Byron Ruddell appeals a district court judgment denying his application for postconviction relief from a conviction by a jury of possession of methamphetamine with intent to deliver within 1000 feet of a school, a class AA felony, and possession of drug paraphernalia, a class A misdemeanor.  Ruddell argued he was denied effective assistance of counsel because his attorneys failed to file a motion to suppress, contact potential witnesses, obtain video evidence from the scene of the offense, conduct depositions of the officers and request DNA and fingerprint analysis of the evidence.  Ruddell also argues false statements by officers violated his procedural due process rights.  After an evidentiary hearing, the district court denied his application for postconviction relief.  Ruddell argues the district court erred in denying the application for postconviction relief.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the district court’s findings of facts are not clearly erroneous and the court did not err in determining Ruddell failed to establish ineffective assistance of counsel.

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom